Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Pagei1of11

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

Case number (if known) Chapter 1

 

(Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name BCG Ownco, LLC

 

 

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification XX-XXXXXXX

 

 

 

Number (EIN)
4, Debtor's address Principal place of business Mailing address, if different from principal place of
business
1800 White Lane 108000 Biscayne Blvd., Ste 830
Bakersfield, CA 93306 Miami, FL 33164
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Kern Location of principal assets, if different from principal
County place of business
CA

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor E Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)}
0 Partnership (excluding LLP)
1 Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-12880-abl

Debtor BCG Ownco, LLC

Doc 1 Entered 06/16/20 15:15:02 Page 2of11

Case number (if known)

 

 

Name

7. Describe debtor's business

A. Check one:

[] Health Care Business (as defined in 11 U.S.C. § 101(27A))
CI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
J Railroad (as defined in 11 U.S.C. § 101(44))

C] Stockbroker (as defined in 11 U.S.C. § 101(83A))

[1 Commodity Broker (as defined in 11 U.S.C. § 101(6))

1 Clearing Bank (as defined in 11 U.S.C. § 781(3))

EZ None of the above

B, Check all that apply

C1 Tax-exempt entity (as described in 26 U.S.C. §501)

CJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C Investment advisor (as defined in 15 U.S.C, §80b-2(a)(11))

C, NAICS (North American Industry Classification System) 4-digit code that best describes debtor,
See http:/Avww.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debior who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor") must
check the second sub-box.

Check one:
C1] Chapter 7
Chapter 9

FZ Chapter 14. Check all that apply:

(1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. lf this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

A plan is being filed with this petition.

 

og

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
CO Chapter 12

 

9, Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

2 No. /
C1 Yes.

When
When

District Case number

District Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases, If more than 1,
attach a separate list

[LCINo
i Yes.

Debtor See Attachment

District

Relationship

 

When Case number, if known

 

 

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-12880-abl

Debtor BCG Ownco, LLC

Doc 1 Entered 06/16/20 15:15:02 Page 3of11

Case number (if known)

 

 

Name

 

11. Why is the case filedin | Check alf that apply:
this district?
Fs Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.
Os Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.
12. Does the debtor ownor i jg
hav i . .
ra occa ge personal O yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention?

Why does the property need immediate attention? (Check all that apply.)
1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

 

(1 It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

O Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
CI No

Olves. Insurance agency

 

Contact name

 

Phone

 

 

oe Statistical and administrative information

 

13. Debtor's estimation of Check one:

available funds

0] Funds will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14, Estimated number of Hi 4.49
creditors

C1 4,000-5,000

D1 25,001-50,000

 

C1 50-99 11 5001-10,000 0 50,001-100,000
J 100-199 D1 10,001-25,000 C1 More thani00,000
0 200-999
15. Estimated Assets 0 $0 - $50,000 $1,000,001 - $10 million D1 $500,000,001 - $1 billion

D $50,001 - $100,000
C1 $100,004 - $500,000
0 $500,001 - $4 million

CJ $10,000,004 - $50 million
[J $50,000,001 - $100 million
0 $100,000,001 - $500 million

C1 $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

16. Estimated liabilities C1 $0 - $50,000
C] $50,001 - $100,000
C1 $100,001 - $500,000

C1 $500,001 - $1 million

0 $1,000,001 - $10 million

I $10,000,001 - $50 million
C1 $50,000,001 - $100 million
1 $100,000,001 - $500 million

C1 $500,000,001 - $4 billion

1 $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Page 4of11

Debtor BCG Ownco, LLC Case number (if known)
Name

 

 

oa Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result In fines up to $500,000 or
imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of "Ik that the foregoing is true and correct.

MM /DD/YYYY

Executed on

x Joseph Tedesco

 

 

Signaturé of guthorized representative of debtor Printed name
Title Sponsible Person

 

 

 
 

18. Signature of attorney x a, aa ee Date b- jb-lo

 

 

Signatute of attorney for debtor a = MM/DD/YYYY

Matthew C. Zirzow 7222
Printed name YL

Larson & Zirzow, LLC
Firm name

850 E. Bonneville Ave.
Las Vegas, NV 89101
Number, Street, City, State & ZIP Code

Contact phone 702-382-1170 Email address mzirzow@lzlawnv.com

 

7222 NV
Bar number and State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02

Debtor BCG Ownco, LLC Case number (if known) _

Name

Fill-in this information to ela Featts en

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

 

Case number (if known) Chapter 11

 

 

 

FORM 201. VOLUNTARY PETITION

Pending Bankruptcy Cases Attachment

 

 

 

 

 

Debtor BGD LV Holding, LLC Relationship to you
Disirict District of Nevada When 6/16/20 Case number, if known
Debtor BRG Holding, LLC Relationship to you
District Distict of Nevada When — 6/16/20 Case number, if known
Debtor Metal Partners Rebar, LLC Relationship to you
District District of Nevada When = 6/16/20 Case number, if known

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy

Page 5 of 11

[1 Check if this an
amended filing

Affiliate

20-
Affiliate
20-
Affiliate
20-

page 5

 

 
Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Page 6of11

Fill in this information to identify the case:

Debtor name BCG Ownco, LLC

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number (if known)
(1 Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12s

An Individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the Individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud In
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

oo Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Asseis—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

OO

 

O@OOOo00

Other document that requires a declaration SN

 
 
  

| declare under penalty of perjury that the foregoing Is true and£orrept.

Executed on é-] b- 20 xX

Individual signing on behalf of debtor

Joseph Tedesco
Printed name

Responsible Person
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Page 7 of11

Fill in this information to identify the case: __
Debtor name | BCG Ownco, LLC

United States Bankruptcy Court for the:

DISTRICT OF NEVADA (1 Check if this is an

 

Case number (if known): amended filing

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim

complete mailing address, | and email address of (for exarnple, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If

including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff

Kern County Property taxes $24,697.65

Treasurer-Tax

Collector

Attn: Bankruptcy

4115 Truxtun Ave.

Bakersfield, CA

93301

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured clalms page 1

Software Copyright (c} 1995-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Page 8 of 11

WRITTEN CONSENT OF SOLE MANAGER
OF BCG OWNCO, LLC

The undersigned, being the Sole Manager of BCG Owneo, LLC, an Illinois limited
liability company (the “Company”), hereby consents to the following actions and adopts the
following resolutions:

RESOLVED that, in the judgment of the Manager, it is desirable and in the best interest
of the Company, its creditors, and other interested parties that the Company file a voluntary
petition for relief (the “Petition’”) to commence a case (the “Bankruptcy Case”) under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and

 

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify the
Petition and to cause the same to be filed with the United States Bankruptcy Court for the
District of Nevada, at such time as such Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is designated as the “responsible person”
for the Company in the Bankruptcy Case for purposes of Federal Rule of Bankruptcy Procedure
9001(5); and

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify all
schedules, statements, lists and other papers and to take any and all actions that he deems
necessary in connection with the Bankruptcy Case and in connection with the Company’s assets
and liabilities and to put into effect the purposes of the foregoing resolutions; and

RESOLVED FURTHER, that the Company shall retain the law firm of Saul Ewing
Arnstein & Lehr LLP, as its bankruptcy counsel, for legal services relating to the filing of the
Petition and representing the Company in the Bankruptcy Case and all matters related thereto on
such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain the law firm of Larson &
Zirzow, LLC, as its local bankruptcy counsel, for additional legal services relating to the filing
the Petition and representing the Company in the Bankruptcy Case and all matters related thereto
on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain High Ridge Partners, LLC, as
its financial advisor, for financial consulting services relating to the filing of the Petition and the
Bankruptcy Case on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain SSG Advisors, LLC, as its
investment banker, for services relating to the sale of all or part of the Company on such terms as
Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is authorized and empowered, on behalf
of and in the name of the Company, to obtain post-petition debtor-in-possession financing

37080020. 1

 
 

Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Page9of11

according to terms negotiated, or to be negotiated, by Joseph Tedesco and to execute and deliver
any documents relating thereto; and

RESOLVED FURTHER, that Joseph Tedesco and any other officers or representatives
of the Company subsequently designated or appointed by Joseph Tedesco be, and each of them
hereby is, authorized and empowered, on behalf of and in the name of the Company, to
effectuate the sale or liquidation of substantially all of the Company’s assets through the
Bankruptcy Case, and to further take any steps necessary to implement such sale or liquidation;
and

RESOLVED FURTHER, that all acts, actions, and transactions previously taken or
done, relating to the matters described in or contemplated by the foregoing resolutions, are
hereby ratified and approved; and

RESOLVED FURTHER, that this consent may be executed and transmitted by
facsimile or electronic mail.

IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of
June __, 2020.

Jose D. Career

37080020.1
Case 20-12880-abl Doc1 Entered 06/16/20 15:15:02 Page 10 of 11

United States Bankruptcy Court
District of Nevada

Inre BCG Ownco, LLC Case No.
Debtor(s) Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

I, the Responsible Person of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.

Date: 6 “ )l-Jo

 

Joseph Tefes¢a/Responsible Person
Signer/T(le/

Software Copyright (c} 1996-2020 Best Case, LLC - vaww.besicase.cam Best Case Bankruptcy ‘

 

 
Case 20-12880-abl

BCG Ownco, LLC
108000 Biscayne Blvd., Ste 830
Miami, FL 33164

Clark County Assessor

clo Bankruptcy Clerk

500 S. Grand Central Pkwy
Box 551401

Las Vegas, NV 89155

Social Security Administration

Attn: Bankruptcy Desk/Managing Agent

PO Box 33021
Baltimore, MD 21290-3021

Kern County Treasurer-Tax Collector
Attn: Bankruptcy

1115 Truxtun Ave.

Bakersfield, CA 93301

Frank A. Bergren, Jr.
11825 Vinci Drive
Windermere, FL 34786

Doc 1 Entered 06/16/20 15:15:02 Page 11 of 11

Internal Revenue Service

Attn: Bankruptcy Dept/Managing Agent

P.O. Box 7346
Philadelphia, PA 19101

Dept. of Empl, Training & Rehab
Employment Security Division

500 East Third Street

Carson City, NV 89713

Colliers International

Attn: Garret Tuckness, CLS

10000 Stockdale Highway, Ste. 102
Bakersfield, CA 93311

California Dept. of Tax
and Fee Administration
Attn: Managing Agent

P.O, Box 942879
Sacramento, CA 94279-7072

Jose D. Carrero
10800 Biscayne, #870
Miami, FL 33161

Clark County Treasurer
clo Bankruptcy Clerk

500 S. Grand Central Pkwy
P.O. Box 551220

Las Vegas, NV 89155

Nevada Dept. of Taxation
Bankruptcy Section

555 E. Washington Avenue #1300
Las Vegas, NV 89101

JP Morgan Chase Bank, N.A.
10 South Dearborn St. 22nd Fir.
Chase Tower WLS L2

Chicago, IL 60603

Franchise Tax Board
Bankruptcy Section, MS A340
PO Box 2952

Sacramento, CA 95812-2952
